Case 2:20-cv-00341-SPC-MRM Document 18 Filed 06/02/20 Page 1 of 3 PageID 184



                               UNITED STATES DISTRICT COURT
                                MIDDLE DISTRICT OF FLORIDA
                                    FORT MYERS DIVISION

PRN ROOFING, INC., a/a/o Thomas
Falkie

                  Plaintiff,

v.                                                          Case No.: 2:20-cv-341-FtM-38MRM

FEDERAL INSURANCE COMPANY,

                Defendant.
                                                 /

                                      OPINION AND ORDER1

        Before the Court is Plaintiff PRN Roofing, Inc.’s Motion for Remand (Doc. 4),

Defendant Federal Insurance Company (FIC)’s response (Doc. 11), and PRN’s reply

(Doc. 17).

        FIC insured Thomas Falkie’s home when it was damaged by Hurricane Irma.

Falkie notified FIC of his claim, hired PRN to make repairs, and assigned certain policy

benefits to PRN. FIC failed to pay for the repairs, and PRN sued in state court, alleging

damage in excess of $30,000. FIC removed the case to this Court based on diversity

jurisdiction. FIC established a jurisdictional amount in controversy by attaching PRN’s

estimate for repairs totaling $104,767.55. PRN moved to remand because the insurance

policy’s hurricane deductible is $69,600.00, making the demand reflected in PRN’s

estimate $35,167.55.           FIC did not offer any additional evidence of the amount in

controversy.


1 Disclaimer: Documents hyperlinked to CM/ECF are subject to PACER fees. By using hyperlinks, the
Court does not endorse, recommend, approve, or guarantee any third parties or the services or products
they provide, nor does it have any agreements with them. The Court is also not responsible for a hyperlink’s
availability and functionality, and a failed hyperlink does not affect this Order.
Case 2:20-cv-00341-SPC-MRM Document 18 Filed 06/02/20 Page 2 of 3 PageID 185



      As the removing defendants, FIC bears the burden of proving federal jurisdiction,

and any doubts should be resolved in favor of remand. Adventure Outdoors, Inc. v.

Bloomberg, 552 F.3d 1290, 1294 (11th Cir. 2008). Since PRN did not plead a specific

amount of damages, FIC “must prove by a preponderance of the evidence that the

amount in controversy exceeds the jurisdictional requirement.” Williams v. Best Buy Co.,

Inc., 269 F.3d 1316, 1319 (11th Cir. 2001).      PRN successfully rebutted FIC’s only

evidence of a jurisdictional amount in controversy.      FIC argues remand should be

contingent on PRN stipulating that damages will not exceed $75,000, something PRN

refused to do. But “a refusal to stipulate standing alone does not satisfy [a defendant]’s

burden of proof on the jurisdictional issue.”    Id. at 1320.   FIC failed to prove the

jurisdictional amount in controversy by a preponderance of the evidence, so remand is

proper.

      Accordingly, it is now

      ORDERED:

      Plaintiff PRN Roofing, Inc.’s Motion for Remand (Doc. 4) is GRANTED.

      (1) This case is REMANDED to the Circuit Court of the Twentieth Judicial Circuit

          in and for Lee County, Florida.

      (2) The Clerk is DIRECTED to transmit a certified copy of this Order to the Clerk

          of the Circuit Court of the Twentieth Judicial Circuit in and for Lee County,

          Florida.

      (3) The Clerk is DIRECTED to terminate any pending motions and deadlines and

          close the case.




                                            2
Case 2:20-cv-00341-SPC-MRM Document 18 Filed 06/02/20 Page 3 of 3 PageID 186



      DONE and ORDERED in Fort Myers, Florida this 2nd day of June, 2020.




Copies: All Parties of Record




                                       3
